[Cite as Summer v. Ohio Dept. of Transp., 2016-Ohio-797.]



STEVEN D. SUMMER                                      Case No. 2015-00781-AD

       Plaintiff                                      Deputy Clerk Daniel R. Borchert

       v.
                                                      MEMORANDUM DECISION
OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION

       Defendant



                                         FINDINGS OF FACT
        {¶1} Plaintiff, Steven Summers, filed a complaint against defendant, Ohio
Department of Rehabilitation and Correction (“ODRC”), asserting on May 2, 2015, at
approximately 9:07 p.m., he was driving on U.S. Route 23 near defendant’s Marion
Correctional Institution Farm (“MCIF”), when a cow owned by MCIF was on the roadway
and struck plaintiff’s vehicle. Due to defendant’s negligence in failing to contain its cow
plaintiff’s vehicle, a 2004 Toyota Sienna LE, was determined a total loss. Plaintiff seeks
damages in the amount of $250.00, the insurance deductible and $25.00 for the
reimbursement of the filing fee which he submitted with the complaint.
        {¶2} Plaintiff submitted a Traffic Crash Report filed by the Ohio State Highway
Patrol dated May 2, 2015, which confirmed plaintiff’s allegations.
        {¶3} Defendant submitted an investigation report admitting liability and damages.
        {¶4} Plaintiff did not file a response to defendant’s investigation report.
                                            CONCLUSIONS OF LAW
        {¶5} Owners of cows or other domestic animals are not permitted to allow their
animals to run loose on state roads. R.C. 951.02. Under Ohio law, the liability of
owners of resulting damages is based upon reasonable foreseeability and negligence.
Marsh v. Koons, 78 Ohio St. 68, 84 N.E.2d 599 (1908); Bolton v. Barkshurst, 40 Ohio
Case No. 2015-00781-AD                      -2-               MEMORANDUM DECISION


App. 2d 353, 319 N.E.2d 376 (6th Dist. 1973). Defendant admitted negligence for the
total loss of plaintiff’s vehicle.
       {¶6} The owner of personal property may recover the fair market value of the
property in question before the accident. See Falter v. Toledo, 169 Ohio St. 238, 158
N.E.2d 893 (1959); Freeman v. Blosser, 3rd Dist. No. 5-06-06 (October 16, 2006).
       {¶7} “The Ohio Supreme Court has held that when a motor vehicle has been
completely destroyed by the negligent act of another, the proper measure of damages is
the full value of the vehicle less wreckage or salvage value. Hayes Freight Lines, Inc. v.
Tarver (1947), 148 Ohio St. 82, 83. By recovering ‘the full value of the vehicle, as of the
date of its destruction, the owner has been made whole.’ Id. at 83-84.” Webster v.
Davis, 9th Dist. No. 10CA0021, 2011-Ohio-1536, ¶17.
       {¶8} R.C. 2743.02(D) in pertinent part states:
           “Recoveries against the state shall be reduced by the aggregate of insurance
           proceeds, disability, or other collateral recovery received by the claimant.”
       {¶9} Plaintiff is hereby granted judgment in the amount of $275.00, of which
$250.00 represents reimbursement of his deductible and $25.00 represents
reimbursement of his filing fee as compensable damages pursuant to the holding of
Bailey v. Ohio Department of Rehabilitation and Correction, 62 Ohio Misc. 2d 19, 587
N.E.2d 90 (Ct. of Cl. 1990).
Case No. 2015-00781-AD                         -3-              MEMORANDUM DECISION


STEVEN D. SUMMER                                Case No. 2015-00781-AD

          Plaintiff                             Deputy Clerk Daniel R. Borchert

          v.
                                                ENTRY OF ADMINISTRATIVE
OHIO DEPARTMENT OF                              DETERMINATION
REHABILITATION AND CORRECTION

          Defendant



           Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $275.00, which includes the filing fee. Court costs are
assessed against defendant.




                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:
Steven D. Summer                             Stephen Gray, Chief Counsel
98 South Chesterfield Road                   Ohio Dept. of Rehabilitation and Correction
Columbus, Ohio 43209                         770 West Broad Street
                                             Columbus, Ohio 43222


Filed 1/29/16
Sent to S.C. Reporter 3/2/16